  Case 1:19-cv-00807-UNA Document 1-1 Filed 05/01/19 Page 1 of 1 PageID #: 4



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 LIGHTING SCIENCE GROUP CORP.,                   )
                                                 )
                        Plaintiff,               )
                                                 )
          v.                                     ) CA No. _____________
                                                 )
 SIGNIFY N.V. (F/K/A PHILIPS                     )
 LIGHTING N.V.) & SIGNIFY NORTH                  ) JURY TRIAL DEMANDED
 AMERICA CORPORATION (F/K/A                      )
 PHILIPS LIGHTING NORTH AMERICA                  )
 CORPORATION)                                    )
                    Defendants.                  )



         ORDER GRANTING PLAINTIFF LIGHTING SCIENCE GROUP CORP.’S
                  MOTION FOR LEAVE TO FILE COMPLAINT
                    AND RELATED PAPERS UNDER SEAL


         Before the Court is Plaintiff Lighting Science Group Corp.’s Motion for Leave to File

Complaint and related papers under seal. After considering the Motion, the Court finds that the

Motion should be GRANTED. It is hereby ORDERED that Plaintiff may file its Complaint and

related papers under seal.



         DATED:__________________                           _______________________
                                                            United States District Judge




{01444389;v1 }
